Citation Nr: 0212880	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-07 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from July 12, 1999, to 
July 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Birmingham, Alabama.  In June 
2002, the veteran was afforded a hearing before the 
undersigned Member of the Board, at the VA Regional Office in 
Montgomery, Alabama.


FINDINGS OF FACT

1. The evidence shows that VA paid the expenses associated 
with the veteran's initial emergency medical care for a 
head injury, provided at a private facility, the Northeast 
Regional Medical Center, on July 12, 1999.

2. The veteran incurred further private medical expenses for 
the same injury, from July 12, 1999, to July 29, 1999 at 
the Carraway Methodist Medical Center.

3. VA payment or reimbursement of the costs of the private 
medical care provided at the Carraway facility from July 
12, 1999, to July 29, 1999, was not authorized prior to 
the veteran's undergoing that treatment.

4. The medical evidence shows that the veteran's medical care 
at the Carraway Methodist Medical Center, a private 
facility, from July 12, 1999, to July 29, 1999, meets the 
criteria of having been provided for a service-connected 
disability or a condition held to be aggravating a 
service-connected disability; or for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability; and that he 
was treated for a true medical emergency.


5. There is an approximate balance of positive and negative 
evidence as to whether the VA Medical Center and federal 
facility to which the veteran was eligible for admission 
was feasibly available.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for payment or reimbursement of 
medical expenses for the veteran's private medical care from 
July 12, 1999, to July 29, 1999, are met.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 & Supp. 2002); Pub. L. No. 
106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 17.50, 17.52, 
17.53, 17.54, 17.120, 17.121 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence shows that in July 1976, the RO granted service 
connection for hypertensive vascular disease and awarded a 40 
percent disability evaluation.  Service connection was also 
granted for residuals of a fracture of the left ankle, 
awarded a 10 percent disability evaluation.  In April 1978, 
the RO reduced the veteran's disability evaluation for 
hypertensive vascular disease from 40 percent to 10 percent, 
and increased the evaluation for the service-connected left 
ankle disability to 20 percent.

In January 1997, the veteran advised VA that his 
cardiovascular disease had worsened.  He said that, in 1987, 
he had undergone triple heart-bypass surgery and, in 1994, 
had a severe heart attack that caused total disability.  He 
said he was awarded Social Security Administration (SSA) 
disability benefits, and enclosed a copy of the October 1995 
award letter regarding that award.

In September 1997, the RO granted a 100 percent disability 
evaluation for the veteran's service-connected hypertensive 
vascular disease.

The medical evidence of record shows that, on July 12, 1999, 
the veteran fell from a horse, hit the back of his head on 
the ground, and then was struck in the face by the saddle.  
He lost consciousness for approximately ten minutes.  
According to the evidence, the veteran's friend called 911 
for an ambulance.  In her oral and written statements, the 
veteran's spouse has reported that she requested that the 
veteran be taken to a VA hospital, but was told that the 
ambulance could go only to Northeast Regional Medical Center 
in Anniston or Talladega Hospital, approximately thirteen and 
eleven miles away, respectively.  The veteran was admitted to 
the Northeast Regional Medical Center in Anniston.  According 
to the records, upon arrival he was confused.  A computer 
tomography (CT) image showed an intracerebral bleed and some 
subarachnoid blood.  He was airlifted by helicopter to the 
Carraway Methodist Medical Center (hereinafter "Carraway") 
and admitted with a diagnosis of a closed head injury.  

At admission into Carraway, the veteran's blood pressure was 
186/99, and he was alert and oriented to self and place.  
There was decreased motion in his left upper and lower 
extremities.  An admission electrocardiogram showed sinus 
tachycardia.  An admission CT scan showed bilateral 
subarachnoid hemorrhage and extensive subarachnoid hemorrhage 
in the left hemisphere.  The veteran was admitted to the 
neurosurgical intensive care unit.  The next day, he 
underwent a four-vessel angiogram of his cerebral 
vasculature.

According to a consultation report dated July 13, 1999, the 
veteran was unable to provide details regarding his medical 
history and accident.  The clinical impression was coronary 
artery disease, carotid artery disease, hypertension, 
diabetes mellitus, and lethargy secondary to head trauma.  On 
his fourth day of hospitalization, the veteran developed 
complications that included acute renal failure which caused 
metabolic derangements and respiratory failure.  He had 
pulmonary edema, and was critically ill.  The veteran was 
essentially in a coma for sixteen days, when minimal movement 
was noted, but he had aphasia.  On July 29, 1999, the veteran 
was discharged to the Lakeshore Rehabilitation facility at 
Carraway.

According to an August 2, 1999, report of contact (VA form 
119), the veteran 's wife called to ask whetherVA would 
assume any responsibility for the veteran's medical expenses.

It is undisputed that VA has already paid the medical 
expenses associated with the veteran's care and treatment at 
the Northeast Regional Medical Center in Anniston on July 12, 
1999.

In May 2000, the veteran submitted a letter to the director 
of the VAMC in Birmingham, for payment or reimbursement of 
the expenses involving his private medical care.  He related 
that, at the time of his accident, his wife had told the 
ambulance driver, the emergency room doctor, and the 
helicopter pilot that he was a VA patient and should be taken 
to the VA hospital, but they insisted that be taken go to a 
trauma care hospital.  He was taken to Carraway, where he was 
in a coma for sixteen days, in a life-threatening situation.  
The veteran indicated that, while he was hospitalized at 
Carraway, his spouse repeatedly called the VA "appointment 
and prescription number" but was disconnected.  On one 
occasion, when she called the main number, the VA 
representative indicated there was no record of the veteran 
and, on a second occasion, she was told his records could not 
be found because he had been there only once.

The veteran contends that all medical personnel at the 
Northeast Regional Hospital and Carraway knew he requested VA 
treatment, but that he was delirious at admission, then 
lapsed into a coma and was simply unable to make medical 
decisions and participate in his care.  He maintains that, 
when he emerged from his coma, his speech was incomplete, but 
he later requested VA hospitalization as soon as he was able 
to articulate.


In July 2001, the VAMC clinical director reviewed the 
veteran's claim and concluded that the veteran was 
hospitalized for a service-connected disability or a 
condition held to be aggravating a service-connected 
disability; for any disability of a veteran who has a total 
disability permanent in nature resulting from a service 
connected disability, and that he was treated for a true 
medical emergency.  However, the clinical director determined 
that the veteran could have been transferred immediately from 
either facility if "pt. had requested", and that services 
could have been provided at the VAMC in Birmingham.  

In October 2001, the Medical Administration Service denied 
the veteran's claim for payment or reimbursement of the 
private medical care and services provided by Carraway 
Methodist Medical Center.  The MAS informed the veteran that 
his claim for reimbursement or payment was denied because the 
treatment he had received at the Carraway facility could have 
been provided to him at the Birmingham VAMC, and that the 
VAMC had Critical Care Transport available through the 
University of Alabama at Birmingham.  In essence, the MAS 
denied payment of the unauthorized medical expenses.

According to a November 2001 statement from C.N.C., M.D., 
medical director of the Northeast Alabama Regional Medical 
Center, the veteran received emergency room treatment on July 
12, 1999, and was transferred to the Carraway facility.  It 
was noted that the veteran requested a letter from the 
emergency room physician regarding the reason for transfer to 
Carraway.  Dr. C.N.C. said that Dr. N.P., the emergency room 
physician, stated that "the Emergency Room practice is to 
airlift all acute neurological emergencies to Carraway 
Neurosurgical Services.  The [veteran] required specialized 
care.   Dr. [N.P.] was not aware of any published protocol 
requiring a VA patient to be transferred to UAB."

In written statements, and at his June 2002 Board hearing, 
the veteran and his wife have maintained that she repeatedly 
advised all involved that her husband should receive VA care.  
She said she told the ambulance driver, who said he could not 
take the veteran to a VA hospital; the Northeast Regional 
Medical Center emergency room doctor; and the helicopter 
pilot who transported the veteran to Carraway.  Essentially, 
it is contended that the veteran's transfer to Carraway was 
an extension of his emergency room care.  The veteran's 
spouse said she advised the Carraway medical personnel that 
the veteran should receive VA treatment.  She said that, 
within seventy-two hours, she called the VA hospital in 
Birmingham, after hours, and left a message that included the 
veteran's name and that he was one hundred percent disabled.  
On August 2, 1999, the veteran's wife again called VA and was 
dissatisfied with the response, so she wrote to Congressman 
Bob Riley.  The veteran's wife said she was advised the 
veteran's condition was critical, that he was in the 
intensive care unit on life support, and that his service-
connected disabilities were affected.

In addition, the veteran said that, when he regained 
consciousness and was able to speak, he had asked about VA 
treatment.  After his transfer to the Lakeshore 
Rehabilitation facility, he again insisted on VA treatment.  
The veteran's wife said she met with a social worker who 
phoned the VAMC in Birmingham and was advised that the 
veteran was not in the computer system, that he did not exist 
in their records, and that there was no way to prove he was a 
veteran.  The veteran's spouse said she then drove to her 
home, fifty miles away, picked up a copy of his DD Form 214, 
and returned to the rehabilitation facility, a one-hundred 
mile trip.  The veteran said that, when his wife called VA on 
August 2, 1999, she wanted to know why VA had not picked him 
up and transferred him to a VA hospital, rather than 
requesting when VA was going to address bill payments, as 
suggested in the July 2001 statement of the case.  The 
veteran testified that, at the time of his accident, he had 
been treated at the VAMC Birmingham approximately fifteen to 
eighteen times during the previous four years, and that the 
hospital was approximately fifty miles from his home.  He 
said the Northeast Regional Medical Center in Anniston was 
approximately thirteen miles away, and the Carraway facility 
was fifty miles from his home.  At the time of his accident, 
the veteran indicated that he was awaiting a phone call from 
the VAMC in Birmingham regarding carotid artery surgery that, 
he asserted, showed the VAMC must have had a record of who he 
was.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested entitlement to payment or 
reimbursement for the cost of unauthorized private hospital 
care from July 12, 1999, to July 29, 1999.  Before addressing 
this issue, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  



Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
payment of unauthorized private medical treatment.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 


Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The Board has jurisdictional authority within laws and 
regulations on the issue at hand.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2001); see 
Zimick v. West, 11 Vet. App. 45 (1998); see also Webb v. 
Brown, 7 Vet. App. 122 (1994).

The Court of Appeals for Veterans Claims has held that the 
decision to authorize non-VA care is discretionary, and that 
the veteran has a right to appeal that decision.  Zimick v. 
West, 11 Vet. App. at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, 11 Vet. App. at 
51.  As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law."  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).



The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.

38 C.F.R. § 17.52(a) (2001) provides that, "[w]hen VA or 
other Government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care [and] and when demand is only for 
infrequent use, individual authorizations may be used."

That section further provides that "[c]are in public or 
private facilities, however, subject to the provisions of 38 
C.F.R. § 17.53 through f [sic], will only be authorized, 
whether under a contract or an individual authorization, for 
(1) hospital care or medical services to a veteran for the 
treatment of - (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released 
from the active military, naval, or air service or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (iv) For a 
disability associated with and held to be aggravating a 
service-connected disability, or (v) For any disability of a 
veteran participating in a rehabilitation program . . . and 
when there is a need for hospital care or medical services 
for any other reasons enumerated in [38 C.F.R. §] 17.48(j)."  
(2) Medical services for the treatment of any disability of - 
(i) A veteran who has a service-connected disability rated at 
50 percent or more."  38 C.F.R. § 17.52(a).

38 C.F.R. § 17.53 provides limitations upon the use of non-VA 
public or private hospitals.  The admission of any patient to 
a private or public hospital at VA expense will only be 
authorized if a VAMC or the Federal facility to which the 
veteran would otherwise be eligible for admission is not 
feasibly available.  A VA facility may be deemed to be 
feasibly unavailable when the urgency of the appellant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use private or public 
facilities.  In those instances where care in public or 
private hospitals at VA expense is authorized because a VA or 
other Federal facility was not feasibly available, the 
authorization will be continued after admission only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.  
Id.

Treatment at a non-VA or Federal medical facility at VA 
expense requires prior authorization.  The controlling 
regulation, 38 C.F.R. § 17.54(a), provides, in pertinent 
part, that the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  However, in the 
case of an emergency which existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others in his or her behalf is dispatched to VA . . . within 
72 hours after the hour of admission, including any 
computation of time, Saturday, Sunday and holidays.

When an application for admission by a veteran has been made 
more than 72 hours after admission, authorization for 
continued care at VA expense shall be effective as of the 
postmark or dispatch date of the application, or the date of 
any telephone call constituting an informal application.  38 
C.F.R. § 17.54(b).

Where prior authorization for treatment is not obtained, 
treatment for non-VA medical facilities at VA expense may 
still be allowed, pursuant to the provisions of 38 C.F.R. § 
17.120.  That regulation provides that, to the extent 
allowable, payment or reimbursement for the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances:  (a) For veterans with service-
connected disabilities.  Care or services not previously 
authorized or rendered to a veteran in need of such care or 
services: (1) for an adjudicated service-connected 
disability; (2) for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) for any 
illness, injury, or dental condition of a veteran who is 
participating in a rehabilitation program; and, (b) In a 
medical emergency.  Care and services not previously 
authorized or rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and, 
(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior authorization 
for the services required would not have been reasonable, 
sound, wise or practicable or treatment had been or would 
have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).

These and the other elements of medical emergency and 
feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

The Board notes here that the Millennium Health Care and 
Benefits Act, Public Law No. 106-117, which became effective 
in May 2000, provides general authority for the reimbursement 
of non-VA emergency treatment under certain circumstances. 
See 38 U.S.C.A. § 1725 (West 1991 & Supp. 2002); Pub. L. No 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the Act of November 30, 1999, shall take 
effect 180 days after the date of enactment).  However, the 
private medical care involved in the present case was 
provided to the veteran a number of months before this new 
law became effective.  In other words, the veteran's appeal 
may not be considered under the new law.


The MAS denied the veteran's claim for reimbursement or 
payment because the treatment he received at the Carraway 
Methodist Medical Center was available at the VAMC and the 
veteran could have requested immediate transfer.  In essence, 
the MAS denied payment of unauthorized medical expenses.  The 
veteran argues that his private hospitalization at Carraway, 
from July 12 to July 29, 1999, was an extension of his 
initial emergency treatment at the Northeast Regional Medical 
Center, whose bills were paid by VA, that he was hospitalized 
in a delirious condition, that his condition deteriorated, 
and that he ultimately lapsed into a coma rendering him 
completely unable to communicate with VA regarding his 
condition or to make sound medical decisions until just prior 
to July 29, 1999, that his wife promptly and repeatedly 
attempted to advise VA of his condition, and that he was 
unable to articulate clearly and request transfer to a VA 
facility.  He further argues that, when a social worker 
contacted VA on his behalf, VA had no record of treating him, 
despite his having been treated at the VAMC at least fifteen 
to eighteen times during the previous four years.   

The veteran meets the threshold requirements for pre-
authorized private medical care for his injury, since he has 
been awarded a 100 percent disability evaluation for his 
hypertensive vascular disease since January 1, 1997.  See 
38 C.F.R. § 17.52(a)(2)(1)

The evidence shows that the veteran's medical care at the 
Carraway Methodist Medical Center from July 12, 1999 to July 
29, 1999, was under medical emergency conditions.  The 
evidence shows that the veteran had sustained a traumatic 
brain injury, and was confused at admission to the Northeast 
Regional Medical Center.  The evidence further reflects that 
the Emergency Room practice for that medical facility was to 
airlift all "acute neurological emergencies" to Carraway 
Neurosurgical Services and that the veteran "required 
specialized care".  The medical records from Carraway show 
that the veteran was admitted on July 12, 1999, with a closed 
head injury.  A CT scan showed an intracerebral bleed and 
some subarachnoid blood.  He was admitted to the 
neurosurgical intensive care unit and underwent a four-vessel 
angiogram the next day.  While early neurological findings 
were stable, the veteran lapsed into a coma, from which he 
did not emerge until July 28, 1999.

These records support a finding that the urgency of the 
veteran's medical condition, and the nature of the treatment 
required to treat his closed head injury, combined with his 
confusion and delirium, made it necessary to use Carraway 
Methodist Medical Center under emergency conditions.  The 
evidence further demonstrates that the veteran was 
essentially unable to "request" a transfer to a VA facility 
at the time of his accident and initial emergency hospital 
admission, and at the time of the subsequent transfer to 
Carraway Methodist Medical Center.

The evidence shows that the VA Medical Center to which the 
veteran was eligible for admission was not feasibly 
available.  The veteran contends (1) that his Carraway 
treatment was an extension of his emergency care at the 
Northeast Regional Medical Center and VA has paid the 
Northeast Regional facility bills; (2) that, as previously 
noted, his closed head injury made it impossible for him to 
communicate, but his wife repeatedly attempted to advise VA 
of his condition; and (3) that the VAMC obviously experienced 
a bureaucratic snafu when it told the veteran's spouse and 
then a social worker that the veteran was not in the computer 
database and there was no evidence he was a veteran, since he 
had been repeatedly treated at the facility, had been 
hospitalized there once for pneumonia and, at the time of his 
accident, had been waiting for the VAMC to contact him 
regarding carotid artery surgery.

The MAS stated that the veteran could have received his 
treatment at the VAMC in Birmingham, which has Critical Care 
Transport available through the University of Alabama at 
Birmingham.  Although the VA clinical director said the 
veteran could have been transferred immediately if he had 
requested it, the Board observes that the medical records 
document that the veteran was initially knocked unconscious, 
was confused at admission, and had suffered a traumatic 
closed-head injury.  It appears that the veteran was unable 
to participate in his medical treatment or make sound medical 
decisions until after he left Carraway.  Moreover, the 
statement from Dr. C.N.C. indicates that emergency room 
practice is to airlift "all acute neurological 
emergencies," that the veteran required "specialized 
care," and that the emergency room physician at the time was 
unaware of any published protocol requiring a VA patient to 
be transferred.  

The Board will exercise its discretion, under the reasonable-
doubt/benefit-of-the-doubt doctrine, to conclude that the 
evidence shows that the VA Medical Center in Birmingham, to 
which the veteran would otherwise be eligible for admission, 
was not feasibly available because the urgency of the 
veteran's medical condition and the nature of the treatment 
required made it necessary to use the private facility.  See 
38 C.F.R. §§ 17.52,17.53, 17.20.  

Finally, the Board observes that the evidence shows that VA 
authorized the veteran to receive emergency medical treatment 
at the private facility on July 12, 1999, and, as noted, 
reimbursed the Northeast Regional Medical Center for its 
treatment costs.  The medical director of the Northeast 
Regional Medical Center indicated that the veteran had an 
acute neurological emergency and that customary practice was 
to transfer the patient to Carraway Neurological Services.  
The evidence shows that the veteran's spouse has testified 
that she repeatedly advised the initial treating physician at 
Northeast Regional Medical Center and at Carraway of the 
veteran's need for VA treatment, that she contacted VA within 
72 hours to advise them of his injury, and that she 
repeatedly endeavored to advise the VAMC by phone of the 
veteran's condition.

In this regard, the veteran and his wife contend that when he 
regained consciousness he requested VA hospitalization.  
Nevertheless, he maintains that he was transferred to a 
private rehabilitation facility and that a social worker 
contacted VA on his behalf and was advised by VA that there 
was no record of the veteran in the computer.  There is no 
documentation of record which shows that the veteran's spouse 
did not call the VAMC facility.  More importantly, there is 
no evidence that challenges the credibility of these 
statements, which were made under oath.  In fact, Dr. 
C.N.C.'s statement supports their contention as to the 
medical urgency of the veteran's condition at the time of his 
transfer to the Carraway facility.

The MAS has denied the claim on the basis that the veteran 
could have requested to be transferred to a VA facility and 
that special transport was available; however, there is 
simply no indication that the veteran did not, indeed, 
request just that, when he was coherent and able to 
articulate.  The evidence indicates that the veteran was 
initially unconscious, then confused, and then lapsed into a 
coma for almost two weeks.  Such a medical condition 
precluded him from meaningfully participating in his medical 
care.  He was treated for renal failure and related 
cardiovascular complications.  The veteran's wife has said 
she repeatedly attempted to advise VA of the veteran's 
condition, and did not understand why VA had not taken over 
his care.  She said she made a 100-mile round trip journey 
just to obtain a copy of his DD 214 to verify for the VAMC 
that he was veteran and eligible for VA treatment. 

In sum, the Board concludes that from July 12, 1999, to July 
29, 1999, the veteran essentially received emergency care at 
the Carraway Methodist Medical Center.  38 C.F.R. § 17.120.  
In addition, the medical records from that facility show that 
the veteran was transferred to the neurosurgical intensive 
care unit, where he continued to receive treatment for his 
life-threatening condition until his discharge on July 29, 
1999.  The records show that the veteran was initially 
confused and then lapsed into a coma and was unable to speak 
coherently when transferred to the rehabilitation facility on 
July 29, 1999.  This fact situation shows that the veteran 
required the entire hospitalization period to stabilize or 
improve his condition to the extent that further care was no 
longer required to satisfy the purpose for which it was 
initiated.  See 38 C.F.R. §§ 17.53, 17.20.  The records 
further show that, when he regained his ability to 
articulate, the veteran did attempt to obtain VA care, only 
to be advised that VA had no record of the veteran, despite 
the veteran's four-year history of medical care at the VAMC 
in Birmingham. 

For these reasons, we believe the evidence is at least in 
relative equipoise as to the merits of the veteran's claim.  
Thus, with reasonable doubt accorded to the veteran, the 
Board concludes that the criteria for payment or 
reimbursement of medical expenses for the veteran's private 
medical care from July 12, 1999, to July 29, 1999, have been 
met.  38 U.S.C.A. §§ 1703, 1710, 1728; 38 C.F.R. §§ 17.50, 
17.52, 17.53, 17.54, 17.120, 17.121.

ORDER

Reimbursement or payment of unauthorized medical expenses for 
the veteran's private hospitalization from July 12, 1999 to 
July 29, 1999, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

